[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER RE: DEFENDANT'S AMENDED MOTION ON VISITATION, CODED #180
The court enters the following orders:
1. The defendant is granted visitation with the minor child, Blake, Reed, from June 8, to June 19, 1998. This order is subject to the defendant meeting the following two requirements: (a) the defendant obtains reinstatement by the Chicago Parent Group of the Desisto School, and remains in good standing with the parent group through June 19, 1998. The minor child, Blake Reed, complies with all of the requirements of the school in order to be granted visitation with the defendant for the period of June 8 through June 19, 1998. The court is not ordering that the defendant seek or obtain reinstatement, but is imposing CT Page 4218 reinstatement as one of the conditions for the visitation to be granted.
2. The defendant is ordered not to discuss with the minor child, Blake Reed, any possible alternate schools that the minor child might be placed at, and is further ordered not to make any adverse comments to the minor child regarding the Desisto School.
3. The defendant is to provide for a round trip airfare ticket for the minor child between White Plains, New York, and Chicago, Illinois, at the most reasonable fare available. The plaintiff is responsible for reimbursing one-half of such cost to the defendant.
4. The plaintiff is responsible for bringing the child to the White Plains, New York, airport, and is responsible for picking up the child upon the child's return from the White Plains, New York, airport.
5. The defendant is to notify the plaintiff not later than June 1, 1998 of the flight schedule. Further, counsel for the defendant is to notify counsel for the plaintiff not later than June 1, 1998 of this flight schedule to further ensure that the plaintiff will be given proper notice.
6. The commencement of visitation on June 8, 1998 is conditioned upon the graduation program at the Desisto School being completed by June 7, 1998.
Axelrod, J.